Exhibit 10.1 REGULATION S RESTRICTED STOCK PURCHASE AGREEMENT Dated: May 15, 2008 TABLE OF CONTENTS Page ARTICLE I. PURCHASE, SALE AND TERMS OF SHARES 1 1.1 The Shares 1 1.2 The Warrants 1 1.3 Purchase and Sale 2 1.4 Closing and Closing Agreements 2 ARTICLE II. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER 2 2.1 Representations by the Purchaser 2 ARTICLE III. REPRESENTATIONS AND WARRANTIES OF THE COMPANY 5 3.1 Organization and Standing of the Company 5 3.2 Issuance of Shares 6 3.3 Corporate Action 6 3.4 Compliance with Material Documents 6 3.5 No Orders 6 3.6 Governmental Approvals 6 3.7 No Solicitation 6 3.8 Intellectual Property 6 3.9 Litigation 7 3.10 Authorized and Issued Capital 7 3.11 Binding Agreements 7 ARTICLE IV. COVENANTS OF THE COMPANY 7 4.1 Board and Management Representation 7 4.2 Set Aside Cash 7 4.3 Registration Rights 7 4.4 Nasdaq Listing 7 4.5 Commercial Agreements 8 4.6 Management Agreements 8 4.7 Shareholder Agreements 8 4.8 Exclusivity 8 ARTICLE V. CONDITIONS TO THE CLOSING 8 5.1 Conditions to the Obligations of Purchaser at the Closing 8 5.2 Conditions to the Obligations of Company at the Closing 9 ARTICLE VI. TERMINATION 9 ARTICLE VII. CLOSING 10 7.1 Obligations of the Company at Closing 10 7.2 Obligations of the Purchaser at Closing 10 i ARTICLE VIII. INDEMNIFICATION 10 8.1 Indemnification 10 8.2 Indemnification Procedures; Third Party Claims 10 ARTICLE IX. MISCELLANEOUS 11 9.1 No Waiver; Cumulative Remedies 11 9.2 Amendments; Waivers and Consents 11 9.3 Addresses for Notices 11 9.4 Costs; Expenses and Taxes 12 9.5 Effectiveness; Binding Effect; Assignment 12 9.6 Survival of Representations and Warranties 12 9.7 Prior Agreements 12 9.8 Severability 12 9.9 Governing Law; Venue 12 9.10 Headings 13 9.11 Counterparts 13 9.12 Further Assurances 13 ii REG S STOCK PURCHASE AGREEMENT Stock Purchase Agreement, dated as of May 15, 2008. BETWEEN: MY SCREEN MOBILE, INC., a Delaware corporation having an office at 70 Yorkville Avenue, Toronto, Ontario, Canada, M5R 1C2 (the "Company") AND: WEATHER INVESTMENTS S.P.A, a corporation having a registered address at Via Cesare Guilo Viola, 48, 00148 Roma (the "Purchaser") WHEREAS the Purchaser (directly or indirectly through an affiliated company) wishes to purchase from the Company, and the Company is willing to sell to the Purchaser 12,500,000 shares (the "Shares") of the outstanding common stock, par value $0.001 per share, of the Company and issue share purchase warrants to the Purchaser to acquire up to 20,000,000 Shares of the Company (the "Warrants"), in consideration for the Purchase Price (as herein defined), subject to the terms and conditions contained in this Agreement; AND WHEREAS all references herein to the Purchaser shall mean the Purchaser or a company affiliated with or controlled by the Purchaser, directly or indirectly; NOW THEREFORE, in consideration of the mutual covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereby agree as follows: ARTICLE I. PURCHASE, SALE AND TERMS OF SHARES 1.1 The Shares. In consideration of and in express reliance upon the representations, warranties, covenants, terms and conditions of this agreement, the Company agrees to sell to the Purchaser in an offshore transaction negotiated outside the United States 12,500,000 Shares of its common stock and to issue Warrants to the Purchaser as set forth in Section 1.1.A below, for a total purchase price of US$10,000,000 (the "Purchase Price"). The Purchaser understands and agrees that the Company in its sole discretion reserves the right to accept or reject this subscription for the Shares and to issue the related Warrants, in whole or in part, prior to receipt by the Company of the Purchase Price, or any applicable portion thereof, as set forth in Section 1.2. 1 1.2 The Warrants. In consideration of the purchase of the Shares by the Purchaser,the
